from an order of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered February 8, 2007 in a personal injury action. The order granted defendants’ motion for a stay of the trial.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on October 31 and November 14, 2007 and filed in the Monroe County Clerk’s Office on November 20, 2007,
*1335It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P., Martoche, Smith, Centra and Fahey, JJ.